ICJ_079_AerialIncident1988_IRN_USA_1996-02-22_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
AERIAL INCIDENT OF 3 JULY 1988

(ISLAMIC REPUBLIC OF IRAN y. UNITED STATES
OF AMERICA)

ORDER OF 22 FEBRUARY 1996

1996

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE L’INCIDENT AERIEN
DU 3 JUILLET 1988

(REPUBLIQUE ISLAMIQUE D'IRAN c. ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE DU 22 FEVRIER 1996
Official citation:
Aerial Incident of 3 July 1988 (Islamic Republic of Iran
v. United States of America), Order of 22 February 1996,
I C.J. Reports 1996, p. 9

Mode officiel de citation:

Incident aérien du 3 juillet 1988 ( République islamique d’Iran
c. Etats-Unis d’Amérique), ordonnance du 22 février 1996,
C.I.J. Recueil 1996, p. 9

 

Sales number
ISSN 0074-4441 N° de vente: 674
ISBN 92-1-070737-0

 

 

 
1996
22 February
General List
No. 79

INTERNATIONAL COURT OF JUSTICE

YEAR 1996

22 February 1996

CASE CONCERNING THE
AERIAL INCIDENT OF 3 JULY 1988

(ISLAMIC REPUBLIC OF IRAN y. UNITED STATES
OF AMERICA)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to
Article 88 of the Rules of Court,

Having regard to the Application filed by the Islamic Republic of Iran
in the Registry of the Court on 17 May 1989 instituting proceedings
against the United States of America in respect of a dispute concerning
the interpretation and application of the 1944 Convention on Interna-
tional Civil Aviation and the 1971 Convention for the Suppression of
Unlawful Acts Against the Safety of Civil Aviation, which arose from the
destruction of an Iranian aircraft, and the killing of its 290 passengers
and crew, on 3 July 1988,

Having regard to the notifications addressed, respectively, to the Inter-
national Civil Aviation Organization, pursuant to Article 34, para-
graph 3, of the Statute, and to the parties to the aforementioned
Conventions, pursuant to Article 63, paragraph 1, of the Statute,

Having regard to the Order made by the Court on 13 December 1989
fixing 12 June 1990 as the time-limit for the filing of the Memorial of the
Islamic Republic of fran, and 10 December 1990 as the time-limit for the
filing of the Counter-Memorial of the United States of America,

Having regard to the Order made by the President of the Court on
12 June 1990 extending to 24 July 1990 and 4 March 1991 the time-limits
for the filing of the Memorial and the Counter-Memorial, respectively,

4
10 AERIAL INCIDENT OF 3 VIE 88 (ORDER 22 IT 96)

Having regard to the Memorial filed by the Islamic Republic of Iran
and the preliminary objections to the jurisdiction of the Court filed by the
United States of America, within those extended time-limits,

Having regard to the Order made by the Court on 9 April 1991 fixing
9 December 1991 as the time-limit within which the Islamic Republic of
Iran might present a written statement of its observations and submis-
sions on the preliminary objections raised by the United States of
America,

Having regard to the Orders made by the President of the Court on
18 December 1991 and 5 June 1992 extending successively to 9 June and
9 September 1992 the time-limit within which the Islamic Republic of
Iran might present such a written statement,

Having regard to the written statement of the observations and sub-
missions of the Islamic Republic of Iran on the preliminary objections,
filed within that extended time-limit,

Having regard to the written observations submitted by the Inter-
national Civil Aviation Organization on 4 December 1992 within the
time-limit fixed by the President of the Court for that purpose, pursuant
to Article 69, paragraph 3, of the Rules of Court,

Having regard to the letter of 8 August 1994 by which the Agents of
the two Parties jointly informed the Court that their Governments had
“entered into negotiations that may lead to a full and final settlement of
[the] case” and requested the Court “[to postpone] sine die the opening of
the oral proceedings”, for which it had fixed the date of 12 September
1994;

Whereas by a letter dated 22 February 1996, filed in the Registry on
the same day, the Agents of the two Parties jointly notified the Court that
their Governments had agreed to discontinue the case because they had
entered into

“an agreement in full and final settlement of all disputes, differences,
claims, counterclaims and matters directly or indirectly raised by or
capable of arising out of, or directly or indirectly related to or con-
nected with, this case”,

Places on record the discontinuance, by agreement of the Parties, of
the proceedings instituted on 17 May 1989 by the Islamic Republic of
Iran against the United States of America; and

Directs that the case be removed from the list.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-second day of February, one
thousand nine hundred and ninety-six, in three copies, one of which will

5
1] AERIAL INCIDENT OF 3 VII 88 (ORDER 22 II 96)

be placed in the archives of the Court and the others transmitted to the
Government of the Islamic Republic of Iran and the Government of the

United States of America, respectively.

(Signed) Mohammed BEDJAOUI,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
